Smith, C. J.,
delivered the opinion of the court.
At the request of counsel we have re-examined this record, and find that we were in error in holding that the land described as the N. W. quarter of the S. W. quarter of section 21, township 27, range 5 west, had been in the actual occupancy of appellant and her grantors for more than three years after the expiration of two years irom the dates of the various tax sales under which appellant •claims title thereto. This is wild land, not in the actual occupancy of anyone, and therefore the statute of limitations invoked by appellant has no application.
Finding no other error in the record, the judgment heretofore rendered by this court will be set aside, and decree here affirming the court below, in so far as the land herein described is concerned, and reversing the decree and dismissing the bill as to the remainder thereof. Costs in both courts to be equally divided between the parties hereto.

Affirmed in part.


Reversed in part.